DETAILED ACTION

This Office action is a reply to the amendment filed on 8/16/2022. Currently, claims 1-4 and 6-23 are pending. Claim 5 has been cancelled. No claims have been withdrawn. New claim 23 has been added.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, “the entire profile section of the adjacent profile part” is objected to because “the entire” lacks antecedent basis. This objection can be overcome by reciting, “an  entire profile section of the adjacent profile part”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-15, 18-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaus et al. (US 4125340) (‘Klaus’).
	Claim 1, Klaus provides a parking platform for a motor vehicle, comprising:
profile parts (see annotated Fig. 1 of Klaus shown below in Examiner Notes) which are arranged next to each other along a longitudinal direction of the parking platform (annotated Fig. 1) and together form a parking space for the motor vehicle (it is understood that the parking platform comprises a plurality of profile parts arranged next to each other along a longitudinal direction of the parking platform and that two of such profile parts are shown in annotated Fig. 1; col. 1, lines 5-10; claim 1), wherein:
at least some of the profile parts (some of the plurality of profile parts) comprise a respective profile section (annotated Fig. 1) which has at least one base region (annotated Fig. 1) and at least one projecting region (annotated Fig. 1), as well as a respective covering section (annotated Fig. 1) which is arranged in the longitudinal direction next to the profile section and is connected thereto (annotated Fig. 1),
wherein each of the covering sections cover at least one projecting region of an adjacent one of the profile parts (annotated Fig. 1), and
each of the covering sections rest on at least one projecting region of the profile section of the adjacent profile part (annotated Fig. 1).
	Claim 2, Klaus further provides wherein each of the covering sections cover at least one projecting region and at least one adjoining base region of the adjacent profile part (annotated Fig. 1).
Claim 4, Klaus further provides wherein each of the covering sections cover or substantially cover [an] entire profile section of the adjacent profile part (it is understood that each of the covering sections cover or substantially cover the entire profile section of the adjacent profile part; annotated Fig. 1).
Claim 6, Klaus further provides wherein the at least some of the profile parts have a connecting region (annotated Fig. 1) which connects the profile section and the covering section to each other (annotated Fig. 1), and wherein the covering section abuts with an abutment region against the connecting region of the adjacent profile part (annotated Fig. 1).
Claim 7, Klaus further provides wherein the covering section of one of the profile parts adjoins the covering section of the adjacent profile part (annotated Fig. 1; it is understood that the left covering section abuts the right covering section at the top of the profile parts), and wherein the parking space is substantially closed between the covering sections (annotated Fig. 1; it is understood that the parking space is substantially closed between the covering sections because the covering sections are in abutment with each other).
Claim 8, Klaus further provides wherein each of the covering sections is of plate-shaped or substantially plate-shaped configuration at least in sections (annotated Fig. 1; note that at least sections of the covering sections are of a plate-shaped or substantially plate-shaped configuration).
Claim 9, Klaus further provides wherein an extent of each of the profile sections and an extent of each of the covering sections in the longitudinal direction are identical or are substantially identical (annotated Fig. 1).
Claim 10, Klaus further provides wherein the at least some of the profile parts each have a first end on which the at least one projectingSerial No.: 16/871,348-4- region of the respective profile section is arranged (annotated Fig. 1), said at least one projecting region being covered by the covering section of the adjacent profile part (annotated Fig. 1).
Claim 11, Klaus further provides wherein the at least some of the profile parts have a second end (annotated Fig. 1) on which an abutment region of the respective covering section is arranged for abutting against a connecting region of the adjacent profile part (it is understood that the second end on which an abutment region of the respective covering section is arranged for abutting against a connecting region of the adjacent profile part; annotated Fig. 1).
Claim 12, Klaus further provides wherein the at least one projecting region is configured to be trapezoidal, rectangular, or inversely trapezoidal in cross section (rectangular; note that under the broadest reasonable interpretation of region under the plain meaning to be an area or division, in light of applicant’s specification and as exceedingly broadly claimed, the at least one projection region of Klaus is configured to be rectangular).
Claim 13, Klaus further provides wherein the profile parts are extended along a transverse direction of the parking platform, wherein each of the covering sections cover the at least one projecting region of the adjacent profile part along an entire extent of the at least one projecting region in the transverse direction (col. 3, lines 30-36; it is understood that the profile parts are extended along a transverse direction of the parking platform and as such, each of the covering sections cover the at least one projecting region of the adjacent profile part along an entire extent of the at least one projecting region in the transverse direction; annotated Fig. 1).
Claim 14, Klaus further provides wherein the at least some of the profile parts each comprise at least one additional projecting region (region of element 8; Fig. 1).
Claim 15, Klaus further provides wherein two or more of the profile parts arranged next to each other are of identical configuration (annotated Fig. 1).
Claim 18, Klaus further provides wherein the profile parts are configured as folded sheet metal parts (col. 2, line 65 to col. 3, lines 1-14).
Claim 19, Klaus further provides wherein the at least some of the profile parts comprise or form at least one profile element on at least one of the covering sections and on the at least one projecting region (8 on the covering sections and 5 on the projecting region; Fig. 1).
Claim 21, Klaus further provides wherein the at least one profile element, which is arranged on the projecting region of each of the at least some of the profile parts and on the covering section of the adjacent profile part, interengage (it is understood that 8 and 5 interengage; Fig. 1).  
Claim 22, Klaus further provides wherein the profile parts are connected to each other (annotated Fig. 1).
Claim 23, Klaus further provides wherein the at least some of the profile parts each comprise two or three projecting regions (projection region shown in annotated Fig. 1 in addition to region at element 8; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus as above and further in view of CN 103321458 (‘CN ‘458’) (as cited by applicant including English translation).
Claim 16, Klaus teaches all the limitations of claim 1 as above, but is silent as to the parking platform being a single parking space platform and having side cheeks between which the profile parts are arranged and on which the profile parts are fixed. However, CN ‘458 teaches a parking platform being a single parking space platform and having side cheeks 6 between which profile parts are arranged and on which the profile parts are fixed (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the parking platform being a single parking space platform and having side cheeks between which the profile parts are arranged and on which the profile parts are fixed, with the reasonable expectation of providing a defined space in which to park a vehicle.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus as above and further in view of EP 0881343 (‘EP ‘343’).
Claim 17, Klaus teaches all the limitations of claim 1 as above, but is silent as to the parking platform being a double parking space platform and having side cheeks and a longitudinal support, wherein the profile parts are each arranged between a side cheek and the longitudinal support. However, EP ‘343 teaches a parking platform being a double parking space platform (Fig. 6) and having side cheeks 4 and a longitudinal support (5, or alternatively 12), wherein profile parts are each arranged between a side cheek and a longitudinal support (Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the parking platform being a double parking space platform and having side cheeks and a longitudinal support, wherein the profile parts are each arranged between a side cheek and the longitudinal support, with the reasonable expectation of providing defined spaces in which to park vehicles.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus as above and further in view of DE 202008012918 (‘DE ‘918’).
Claim 20, Klaus teaches all the limitations of claim 19 as above, but is silent as to the profile elements being beads on at least one of the covering sections and on the at least one projecting region. However, DE ‘918 teaches a parking platform, wherein 
profile elements are beads on at least one of covering sections and on at least one projecting region (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the profile elements being beads on at least one of the covering sections and on the at least one projecting region, with the reasonable expectation of further stabilizing the connection among profile parts.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, specifically Klaus et al. (US 4125340) (‘Klaus’) does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia the at least some of the profile parts comprising a plurality of the projecting regions and respective base regions arranged therebetween, such that each of the covering sections cover all of the projecting regions and respective base regions arranged therebetween of the adjacent profile part, as required by claim 3. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Examiner Notes

    PNG
    media_image1.png
    357
    752
    media_image1.png
    Greyscale

Annotated Fig. 1 of Klaus et al. (US 4125340) (‘Klaus’)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635